Citation Nr: 1415156	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-49 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2011, the Veteran testified during a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran was notified that the VLJ who conducted the November 2011 hearing was no longer employed at the Board, and he was offered the opportunity to testify at another hearing before a VLJ of the Board.  The Veteran has requested a new Travel Board hearing.  The case must be remanded to schedule the hearing.  See 38 C.F.R. § 20.704 (2013).





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


